IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                                     No. 04-40768                            September 20, 2007
                                   Summary Calendar
                                                                           Charles R. Fulbruge III
                                                                                   Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JAIME GUEL-ESCOBEDO, also known as Jose Martinez-Mendoza

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:03-CR-1896-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jaime Guel-Escobedo has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Guel-Escobedo has not filed a response. Our independent
review of the record and counsel’s brief discloses no nonfrivolous issue for
appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.